Case 1:20-cv-00452-WJM-SKC Document 74 Filed 12/01/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   TIFFANY GRAYS,
                               Plaintiff,
   v.                                            Case No. 1:20-cv-00452-WJM-SKC

   NAVIENT CORP., et al.
                               Defendants.

             JOINT MOTION TO RESTRICT PUBLIC ACCESS TO FILINGS
                   BY PLAINTIFF AND BY DEFENDANT INNOVIS

         Plaintiff Tiffany Grays and Defendant Innovis Data Solutions, Inc. have agreed to

  settle and resolve their dispute. ECF 73.

         The terms of that agreement require that Innovis’s consumer disclosures to Plain-

  tiff, which Innovis filed at ECF 63-1 and 63-2, be restricted from public access.

         This restriction would also resolve one of the discovery disputes that Plaintiff

  raised in the Joint Statement that she and Innovis filed at ECF 70.

         Plaintiff and Innovis respectfully submit that granting this request will not im-

  pede the right of the public or the other parties to know about Plaintiff’s claims and their

  resolution. It will simply prevent people from seeing the details of Plaintiff’s credit his-

  tory, which she contends are not generally relevant to this litigation.

         WHEREFORE, Plaintiff and Innovis respectfully move this Honorable Court to

  place the documents at ECF 63-1 and 63-2 under Level 3 restriction, such that neither the

  public, nor the other parties to this case, nor Plaintiff and Innovis, can access them.

         A draft Order that would grant the relief requested is being filed with this motion.
Case 1:20-cv-00452-WJM-SKC Document 74 Filed 12/01/20 USDC Colorado Page 2 of 2




   /s/ Tiffany Grays                             /s/ Jason A. Spak
   Tiffany Grays                                 Jason A. Spak
   PO Box 472322                                 FISHERBROYLES, LLP
   Aurora, CO 80047                              P.O. Box 5262
   (720) 623-1883                                Pittsburgh, PA 15206
   Legalgrays@gmail.com                          Telephone: (412) 401-2000
                                                 Facsimile: (412) 774-2382
                                                 Email: jason.spak@fisherbroyles.com


                                CERTIFICATE OF SERVICE

          I certify that on December 1, 2020, I filed a true and correct copy of the foregoing
  Joint Motion to Restrict Public Access to Filings with the Court’s Electronic Case Filing
  system, which will send a Notice of Electronic Filing to, and thereby effect service upon,
  all parties through their counsel of record.
                                                     /s/ Jason A. Spak
                                                     Jason A. Spak
                                                     Counsel for Innovis




                                              -2-
